Case 5:19-cv-01231-JGB-SHK Document 4 Filed 07/02/19 Page 1 of 2 Page ID #:20



   1   Megan A. Richmond (SBN 170753)
       MEGAN A. RICHMOND, APC
   2   655 West Broadway, Suite 1700
   3
       San Diego, California 92101
       Telephone: (619) 577-4253
   4   Facsimile: (619) 577-4250
       megan@therichmondfirm.com
   5
       C. Brooks Cutter (SBN 121407)
   6   CUTTER LAW P.C.
   7   401 Watt Ave., Suite 100
       Sacramento, California 95864
   8   Telephone: (916) 290-9400
       Facsimile: (916) 588-9330
   9   bcutter@cutterlaw.com
  10
       Alexander E. Papaefthimiou (SBN 236930)
  11   PAPAEFTHIMIOU APC
       1601 Carmen Drive, Suite 212D
  12   Camarillo, California 93010
       Telephone: (805) 366-3909
  13   Facsimile: (805) 585-5410
  14   alex@aplitigation.com

  15   Counsel for Plaintiffs
  16
                        UNITED STATES DISTRICT COURT
  17
               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
  18

  19    KARRENE PHILLIPS, WAYNE              CASE NO. 5:19-cv-01231
        SHEPPERD and CLARENCE
  20    WOODS, individually and on behalf of
  21    all others similarly situated,       COLLECTIVE ACTION
                                             [29 U.S.C. § 216(b)]
  22                  Plaintiffs,
  23    v.                                   NOTICE OF INTERESTED PARTIES
  24    COUNTY OF RIVERSIDE, a legal              [L.R. 7.1-1]
  25    subdivision of the State of California,
        and DOES 1–10, inclusive.
  26
                     Defendants.
  27

  28
        NOTICE OF INTERESTED PARTIES
Case 5:19-cv-01231-JGB-SHK Document 4 Filed 07/02/19 Page 2 of 2 Page ID #:21



   1         The undersigned, counsel of record for plaintiffs KARRENE PHILLIPS,
   2   WAYNE SHEPPERD and CLARENCE WOODS (“Plaintiffs”), certifies that the
   3   following listed parties have a direct, pecuniary interest in the outcome of this case.
   4   The representations are made to enable the Court to evaluate possible
   5   disqualification or recusal.
   6         1.     Karrene Phillips, an individual (interest: plaintiff);
   7         2.     Wayne Shepperd, an individual (interest: plaintiff);
   8         3.     Clarence Woods, an individual (interest: plaintiff);
   9         4.     Persons similarly situated to Plaintiffs, namely social workers who are
  10         or were employed by Defendant County of Riverside’s Children’s Services
  11         Division and worked overtime without receiving any or all of the
  12         compensation to which they are entitled (interest: potential plaintiffs –
  13         collective action); and
  14         5.     County of Riverside, a legal subdivision of the State of California
  15         (interest: defendant).
  16
       Dated: July 2, 2019
  17

  18

  19                                           PAPAEFTHIMIOU APC

  20                                           /s/ Alexander E. Papaefthimiou
                                               Alexander E. Papaefthimiou (SBN 236930)
  21

  22                                           1601 Carmen Drive, Suite 212D
                                               Camarillo, California 93010
  23                                           Telephone: (805) 366-3909
                                               Facsimile: (805) 585-5410
  24                                           alex@aplitigation.com
  25

  26

  27

  28
        NOTICE OF INTERESTED PARTIES                                                          1
